IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1574
                               Filed June 19, 2019


DANIEL SAMUEL JASON,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Chad A. Kepros,

Judge.



      Daniel Jason appeals the district court’s denial of his two applications for

postconviction relief. AFFIRMED.




      Lanny M. Van Daele of Van Daele Law, LLC, North Liberty, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.



      Considered by Potterfield, P.J., May, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                             2


PER CURIAM.

       In 2007, Daniel Jason was convicted of simple assault and three counts of

harassment concerning his unwanted actions toward his former girlfriend, C.C. A

previously-entered no-contact order was extended for five years. “Contrary to

Jason’s declaration at [the] sentencing hearing that he would never contact [C.C.]

again,” he contacted her just hours after his release from jail. See State v. Jason,

No. 14-1162, 2015 WL 6510334, at *1 (Iowa Ct. App. Oct. 28, 2015) (hereinafter

Jason II).

       Jason’s conduct toward C.C. persisted. In 2007, he was convicted by a jury

of stalking in violation of a no-contact order and tampering with a witness. On

direct appeal, this court affirmed his convictions but ordered a limited remand to

apply Indiana v. Edwards, 554 U.S. 164, 177–78 (2008), to determine whether

Jason “was competent to stand trial, but not competent to take on the expanded

role of representing himself at trial.” State v. Jason, 779 N.W.2d 66, 75–76 (Iowa

Ct. App. 2009).1 The court also ordered resentencing, finding the district court “did

not provide any reasons for its decision to impose consecutive sentences.” Id. at

77.

       On remand, following a “meaningful hearing,” the district court concluded

Jason was competent to represent himself at trial. Meanwhile, separate from the

hearing and court’s decision, the parties stipulated Jason was competent to



1
  Jason is “an intelligent man with a photographic memory. When he was fifteen, he was
diagnosed with Asperger’s Syndrome, a high-functioning autistic spectrum disorder.”
Jason II, 2015 WL 6510334, at *1. According to Jason, “the disorder ‘impairs [one’s] ability
to interact with others, to understand social cues, to have eye contact, to understand the
[reciprocity] in social relationships and people’s feelings . . . . Also some . . . problems
with impulse control.’” Id. (alterations in original).
                                           3


represent himself at trial and that his sentences should run concurrently. The court

imposed concurrent sentences.

       Upon his release from prison in 2012, Jason resumed contact with C.C.

despite the no-contact order still in effect, “starting her ordeal all over again.” Jason

II, 2015 WL 6510334, at *2. In 2014, following a bench trial, Jason was convicted

of stalking in violation of a no-contact order and two counts of extortion, enhanced

as an habitual offender. On direct appeal, this court affirmed his convictions. See

id. at *14.

       Jason filed two postconviction-relief (PCR) applications: in 2011, he filed

PCCV073198, challenging his 2007 convictions and 2010 sentence (a prerequisite

for his subsequent habitual-offender enhancements); and in 2015, he filed

PCCV077747, challenging his 2014 convictions.             The two applications were

consolidated, and a trial took place over two days in 2017. Thereafter, the district

court entered a ruling denying Jason’s applications.

       On appeal,2 Jason contends his trial counsel in 2010 was ineffective in

failing to challenge his competency to represent himself at his 2007 trial; his trial

counsel in 2014 was ineffective in allowing him to waive a jury trial, failing to object

at sentencing when the State introduced a risk-assessment report, failing to

demand a “guilty-plea like colloquy” before he stipulated to the issue of identity

during the “habitual-offender phase,” failing to renew his motion for new trial “upon

learning of the court’s impartial bias,” failing to challenge the sufficiency of the

evidence to prove extortion, and failing to advise him to accept a plea offer. He


2
  We decline Jason’s request to change our decision to hear his appeal without oral
argument.
                                             4


also asserts this court applied the wrong standard in evaluating his challenge to

the denial of his motions for recusal in Jason II, 2015 WL 6510334, at *6–7. In a

pro se brief, Jason contends his PCR counsel was ineffective in failing to “raise

ineffective appellate counsel claims” regarding the district court’s refusal to let him

represent himself at his 2014 trial.3

       On our de novo review,4 we agree with the district court’s well-reasoned

findings and conclusions in its thorough and detailed ruling. With the exception of

Jason’s pro se claim regarding PCR counsel,5 the court considered each of the

issues raised in this appeal and provided a thorough and meaningful analysis of

each issue. We agree with the ruling of the district court, and we affirm without

further opinion. See Iowa Ct. R. 21.26(1)(b), (d), and (e).

       AFFIRMED.




3
  Jason also raises two additional pro se claims which are cumulative to issues raised by
counsel and noted above.
4
  Although we generally review PCR proceedings for correction of errors at law, we review
constitutional claims de novo. See Diaz v. State, 896 N.W.2d 723, 727 (Iowa 2017).
5
  Jason states, “How can I be competent to represent myself in 2010, yet in 2013 I’m not
able to.” The State counters that Jason’s claim is “incompatible with another claim”
because it “would require establishing that Jason was competent to represent himself (and
not disruptive),” and accordingly, “Jason cannot prove breach” where “counsel necessarily
[made a] judgment call[] in deciding between two potentially inconsistent claims.”
        We agree the claim is facially inconsistent, but we believe the record is inadequate
to resolve the issue on direct appeal. See State v. Harris, 919 N.W.2d 753, 754 (Iowa
2018) (“If the record is insufficient to allow for a review on direct appeal, we do not reach
the issue on direct appeal and allow the defendant to raise the claim in a separate
postconviction-relief action.”); State v. Clay, 824 N.W.2d 488, 494 (Iowa 2012) (observing
such claims are ordinarily preserved for PCR proceedings “particularly . . . where the
challenged actions of counsel implicate trial tactics or strategy which might be explained
in a record fully developed to address those issues” (citation omitted)). Accordingly, we
preserve the claim for a possible postconviction-relief action. Cf. Harris, 919 N.W.2d at
754.